          Case 6:19-cv-00348-ADA-JCM Document 1 Filed 06/03/19 Page 1 of 14



                                 UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF TEXAS
                                        WACO DIVISION



    DORA VALLES, EDWENIA SADLER,
    MARCUS FALCO, ERICA LEIBENSPERGER,                                      Case No. 6:19-cv-348
    and JAMES FINLEY,
                                                                           JURY TRIAL DEMANDED
                         Plaintiffs,
           v.

    I.C. SYSTEM, INC.,

                          Defendant.



                                 PLAINTIFFS’ ORIGINAL COMPLAINT

           DORA VALLES, EDWENIA SADLER, MARCUS FALCO, ERICA LEIBENSPERGER,

AND     JAMES FINLEY, (“Plaintiffs”) bring this action against Defendant I.C. SYSTEM, INC.,

(“Defendant”) to stop Defendant’s practice of making illegal debt collection calls to the cellular

telephones of Plaintiffs, and to obtain redress for injuries caused by Defendant’s conduct.

Plaintiffs, for their Complaint, allege as follows upon personal knowledge as to themselves and

their own acts and experiences, and, as to all other matters, upon information and belief, including

investigation conducted by their attorneys.

                                                 INTRODUCTION

           1.       “The right to be let alone is indeed the beginning of all freedom."1 Plaintiffs bring

this action pursuant to the Telephone Consumer Protection Act, 47 U.S.C. § 227 (the “TCPA”).

           2.       Defendant is a debt collection and payment processing company that engages in

reckless and aggressive debt collection practices which outright ignore controlling federal law, and


1
    Public Utilities Commission v. Pollak, 343 U.S. 451, 467 (1952) (Douglas, J., dissenting).
                                                            1
       Case 6:19-cv-00348-ADA-JCM Document 1 Filed 06/03/19 Page 2 of 14



the rights of the called parties.

         3.     Defendant repeatedly made unsolicited calls to Plaintiffs’ cellular telephones in

violation of the TCPA. Defendant made the unauthorized and illegal calls to Plaintiffs’ cell phones

using an automatic telephone dialing system (“ATDS”) or pre-recorded voice for the purpose of

bullying Plaintiffs into paying an allegedly deficient balance. Defendant also called Plaintiffs after

they clearly stated they did not wish to be called again.

                                             PARTIES

         4.     Plaintiff, DORA VALLES is a natural person and citizen of Luling, TX.

         5.     Plaintiff, EDWENIA SADLER is a natural person and citizen of Waco, TX.

         6.     Plaintiff, MARCUS FALCO is a natural person and citizen of The Colony, TX.

         7.     Plaintiff, ERICA LEIBENSPERGER is a natural person and citizen of Pottstown,

PA.

         8.     Plaintiff, JAMES FINLEY is a natural person and citizen of Sacramento, CA.

         9.     Defendant I.C. SYSTEM, INC. is a corporation organized under the laws of the

State of Minnesota. Defendant will receive notice of this suit by serving its registered agent for

service in the State of Minnesota, John A. Erickson IV, 444 Hwy 96 E, Vadnais Heights, MN

55127.

         10.    Whenever in this complaint it is alleged that Defendant committed any act or

omission, it is meant that the Defendant’s officers, directors, vice-principals, agents, servants, or

employees committed such act or omission and that at the time such act or omission was

committed, it was done with the full authorization, ratification or approval of Defendant or was

done in the routine normal course and scope of employment of the Defendant’s officers, directors,

vice-principals, agents, servants, or employees.


                                                   2
       Case 6:19-cv-00348-ADA-JCM Document 1 Filed 06/03/19 Page 3 of 14



                                    JURISDICTION & VENUE

          11.    The Court has subject matter jurisdiction under 28 U.S.C. § 1331; this is a TCPA

action.

          12.    The Court has personal jurisdiction over Defendant. Defendant has continuous and

systematic contacts with this District through their debt collection scheme and is essentially at

home here. Defendant conducts significant, ongoing business in this District and purposefully

availed itself of this District. The Court has specific personal jurisdiction over Defendant because

it targets this District with its wrongful, accused acts, and/or emanated those acts from this District.

The exercise of personal jurisdiction over Defendant in this District does not offend traditional

notions of fair play or substantial justice.

          13.    Venue is proper in this District under 28 U.S.C. § 1391(b); a substantial part of the

wrongful conduct giving rise to this lawsuit occurred in, was directed to, and/or emanated from

this District.

                               LEGAL BASIS FOR THE CLAIMS

          The TCPA

          14.    Congress enacted the TCPA in 1991 to address certain practices thought to be an

invasion of consumer privacy and a risk to public safety. The TCPA and the Federal

Communications Commission’s (“FCC”) implemented rules prohibit: (1) making telemarketing

calls using an artificial or prerecorded voice to residential telephones without prior express

consent; and (2) making any non-emergency call using an automatic telephone dialing system

(“ATDS”) or an artificial or prerecorded voice to a wireless telephone number without prior

express consent. If the call includes or introduces an advertisement, or constitutes telemarketing,




                                                   3
       Case 6:19-cv-00348-ADA-JCM Document 1 Filed 06/03/19 Page 4 of 14



consent must be in writing.2 Calls that include non-marketing messages require consent, but not

written consent. The TCPA grants consumers a private right of action, with a provision for $500

or the actual monetary loss in damages for each violation, whichever is greater, and treble damages

for each willful or knowing violation, as well as injunctive relief.

         15.      Since the TCPA’s passage in 1991, the FCC has taken multiple actions

implementing and interpreting the TCPA, and has issued numerous Declaratory Rulings clarifying

specific aspects of the TCPA.

         16.      Furthermore, the TCPA established the National Do-Not-Call List, and also

mandates all businesses that place calls for marketing purposes maintain an “internal” do-not-call

list (“IDNC”). See 47 C.F.R. § 64.1200(d). The IDNC is “a list of persons who request not to

receive telemarketing calls made by or on behalf of that [seller].” Id. The TCPA prohibits a

company from calling individuals on its IDNC list or on the IDNC list of a seller on whose behalf

the telemarketer calls, even if those individuals’ phone numbers are not on the National Do-Not-

Call Registry. Id. at § 64.1200(d)(3), (6). Any company, or someone on the company’s behalf,

who calls a member of the company IDNC is liable to that person under the TCPA. The called

party is then entitled to bring a private action under the TCPA for monetary and injunctive relief.

         17.      Finally, in 2008, the FCC held that “a creditor on whose behalf an autodialed or

prerecorded message call is made to a wireless number bears the responsibility for any violation

of the Commission’s rules.” In re Rules and Regulations Implementing the Telephone Consumer

Protection Act, Declaratory Ruling on Motion by ACA International for Reconsideration, 23 FCC




2
  Prior express written consent means “an agreement, in writing, bearing the signature of the person called that clearly
authorizes the seller to deliver or cause to be delivered to the person called advertisements or telemarketing messages
using an automatic telephone dialing system or an artificial or prerecorded voice, and the telephone number to which
the signatory authorizes such advertisements or telemarketing messages to be delivered.” 47 C.F.R. § 64.1200(f)(8).
                                                           4
      Case 6:19-cv-00348-ADA-JCM Document 1 Filed 06/03/19 Page 5 of 14



Rcd. 559, 565, ¶ 10 (Jan. 4, 2008); Birchmeier v. Caribbean Cruise Line, Inc., 2012 WL 7062748

(Dec. 31, 2012).

       18.     Accordingly, the entity can be liable under the TCPA for a call made on its behalf,

even if the entity did not directly place the call. Under those circumstances, the entity is deemed

to have initiated the call through the person or entity.

                        FACTS APPLICABLE TO ALL PLAINTIFFS

       19.     Defendant’s debt collection campaign is a continuous course of conduct and a

pattern of practice, conducted under a common policy or program. From at least 2015 and through

2016, Defendant engaged in an aggressive debt collection campaign (“Campaign”) that targeted

people across the nation. Plaintiffs were directly targeted by Defendant’s Campaign.

       20.     Plaintiffs share similar factual bases for Defendant’s liability – marketing/debt

collection pitch; lack of consent; use of an auto-dialer; targeting a cell phone; and loss of

privacy, among others, all of which arise out of Defendant’s Campaign.

                     FACTS SPECIFIC TO PLAINTIFF DORA VALLES


       21.     Beginning in June of 2015, Valles began to receive calls from telephone numbers

208-515-7484 and 307-316-7474, both of which are associated with Defendant. Since that time,

Valles has received at least 35 unauthorized calls from Defendant.

       22.     Valles received all calls described above on her cellular telephone assigned a

number ending in -9575.

       23.     Defendant and/or third parties on Defendant’s behalf, placed all the calls described

above using an ATDS, as defined by 47 U.S.C. § 227(a)(1).

       24.     When Valles answered the calls, there was a pause and then a recording connecting

Valles with a representative.

                                                  5
      Case 6:19-cv-00348-ADA-JCM Document 1 Filed 06/03/19 Page 6 of 14



       25.      The purpose of the calls was to collect an allegedly past due debt owed by Valles

to Defendant.

       26.      To the extent Valles ever gave her consent to be called by an ATDS, she expressly

revoked any such consent. Yet, defendant continued to call.

       27.      Valles felt the calls were an invasion of her privacy and wanted Defendant to stop

calling. Defendant ignored Valles’s requests and continued to call her.

       28.      Based on the circumstances of the calls (e.g. dead air, large volume of calls,

continued calls after protest), Valles believed Defendant called her cellular telephone using an

ATDS that mechanically selected her number from a computer database.

       29.      On information and belief, Defendant’s ATDS called Valles on every occasion.

       30.      The telephone number Defendant called was assigned to a cellular telephone

service for which usage minutes accumulate when calls are placed to that number.

       31.      Valles is the regular carrier and exclusive user of the cellular telephone assigned

the number ending in -9575.

       32.      Defendant’s calls constituted calls that were not for emergency purposes as defined

by 47 U.S.C. § 227(b)(1)(A)(i).

       33.      All calls Defendant made to Valles violate 47 U.S.C. § 227.

                  FACTS SPECIFIC TO PLAINTIFF EDWENIA SADLER

       34.      Beginning around the end of 2015, Sadler began to receive calls from the number

307-655-7560 which is associated with Defendant. Since that time, Sadler has received at least 16

unauthorized calls from Defendant.

       35.      Sadler received all calls described above on her cellular telephone assigned a

number ending in -3803.


                                                 6
      Case 6:19-cv-00348-ADA-JCM Document 1 Filed 06/03/19 Page 7 of 14



       36.      Defendant and/or third parties on Defendant’s behalf, placed some, if not all of the

calls described above using an ATDS, as defined by 47 U.S.C. § 227(a)(1) without Sadler’s prior

express written consent.

       37.      When Sadler answered the calls, she heard short beeps, an automated message, and

then was connected with a live representative.

       38.      Sadler repeatedly told Defendant to stop calling and they had the wrong person.

Yet, Defendant continued to call.

       39.      The purpose of the calls was to collect on a debt allegedly owed by someone else

to Defendant.

       40.      To the extent Sadler ever provided consent to be called by an ATDS, she revoked

any such consent.

       41.      Sadler felt the calls were an invasion of her privacy and wanted Defendant to stop

calling. Defendant ignored Sadler’s multiple requests and continued to call her.

       42.      Based on the circumstances of the calls (e.g. dead air, large volume of calls,

continued calls after protest), Sadler believed Defendant called her cellular telephone using an

ATDS that mechanically selected her number from a computer database.

       43.      On information and belief, Defendant’s ATDS called Sadler on every occasion.

       44.      The telephone number Defendant called was assigned to a cellular telephone

service for which usage minutes accumulate when calls are placed to that number.

       45.      Sadler is the regular carrier and exclusive user of the cellular telephone assigned

the number ending in -3803.

       46.      Defendant’s calls were not for emergency purposes under 47 U.S.C. §

227(b)(1)(A)(i).


                                                 7
      Case 6:19-cv-00348-ADA-JCM Document 1 Filed 06/03/19 Page 8 of 14



       47.     All calls Defendant made to Sadler violate 47 U.S.C. § 227.


                   FACTS SPECIFIC TO PLAINTIFF MARCUS FALCO


       48.     Beginning in September of 2015, Falco began to receive calls from telephone

numbers 703-656-9860 and 202-870-5875, both of which are associated with Defendant. Since

that time, Falco has received at least 42 unauthorized calls from Defendant.

       49.     Falco received all calls described above on his cellular telephone assigned a number

ending in -6713.

       50.     Defendant and/or third parties on Defendant’s behalf, placed all the calls described

above using an ATDS, as defined by 47 U.S.C. § 227(a)(1).

       51.     When Falco answered the calls, there was a pause and then a recording connecting

Falco with a representative.

       52.     The purpose of the calls was to collect an allegedly past due debt owed by Falco to

Defendant.

       53.     To the extent Falco ever gave his consent to be called by an ATDS, he expressly

revoked any such consent. Yet, defendant continued to call.

       54.     Falco felt the calls were an invasion of his privacy and wanted Defendant to stop

calling. Defendant ignored Falco’s requests and continued to call him.

       55.     Based on the circumstances of the calls (e.g. dead air, large volume of calls,

continued calls after protest), Falco believed Defendant called his cellular telephone using an

ATDS that mechanically selected his number from a computer database.

       56.     On information and belief, Defendant’s ATDS called Falco on every occasion.




                                                8
      Case 6:19-cv-00348-ADA-JCM Document 1 Filed 06/03/19 Page 9 of 14



       57.    The telephone number Defendant called was assigned to a cellular telephone

service for which usage minutes accumulate when calls are placed to that number.

       58.    Falco is the regular carrier and exclusive user of the cellular telephone assigned the

number ending in -6713.

       59.    Defendant’s calls constituted calls that were not for emergency purposes as defined

by 47 U.S.C. § 227(b)(1)(A)(i).

       60.    All calls Defendant made to Falco violate 47 U.S.C. § 227.

              FACTS SPECIFIC TO PLAINTIFF ERICA LEIBENSPERGER


       61.    Beginning in July of 2015, Leibensperger began to receive calls from telephone

number 307-316-7474, which is associated with Defendant. Since that time, Leibensperger has

received at least 43 unauthorized calls from Defendant.

       62.    Leibensperger received all calls described above on her cellular telephone assigned

a number ending in -5177.

       63.    Defendant and/or third parties on Defendant’s behalf, placed all the calls described

above using an ATDS, as defined by 47 U.S.C. § 227(a)(1).

       64.    When Leibensperger answered the calls, there was a pause and then a recording

connecting Leibensperger with a representative.

       65.    The purpose of the calls was to collect an allegedly past due debt owed by

Leibensperger to Defendant.

       66.    To the extent Leibensperger ever gave her consent to be called by an ATDS, she

expressly revoked any such consent. Yet, defendant continued to call.

       67.    Leibensperger felt the calls were an invasion of her privacy and wanted Defendant

to stop calling. Defendant ignored Leibensperger’s requests and continued to call her.

                                                  9
     Case 6:19-cv-00348-ADA-JCM Document 1 Filed 06/03/19 Page 10 of 14



       68.     Based on the circumstances of the calls (e.g. dead air, large volume of calls,

continued calls after protest), Leibensperger believed Defendant called her cellular telephone using

an ATDS that mechanically selected her number from a computer database.

       69.     On information and belief, Defendant’s ATDS called Leibensperger on every

occasion.

       70.     The telephone number Defendant called was assigned to a cellular telephone

service for which usage minutes accumulate when calls are placed to that number.

       71.     Leibensperger is the regular carrier and exclusive user of the cellular telephone

assigned the number ending in -5177.

       72.     Defendant’s calls constituted calls that were not for emergency purposes as defined

by 47 U.S.C. § 227(b)(1)(A)(i).

       73.     All calls Defendant made to Leibensperger violate 47 U.S.C. § 227.


                    FACTS SPECIFIC TO PLAINTIFF JAMES FINLEY


       74.     Beginning in June of 2016, Finley began to receive calls from telephone numbers

605-496-0709 and 307-316-7474, both of which are associated with Defendant. Since that time,

Finley has received at least 21 unauthorized calls from Defendant.

       75.     Finley received all calls described above on his cellular telephone assigned a

number ending in -7703.

       76.     Defendant and/or third parties on Defendant’s behalf, placed all the calls described

above using an ATDS, as defined by 47 U.S.C. § 227(a)(1).

       77.     When Finley answered the calls, there was a pause and then a recording connecting

Finley with a representative.


                                                10
     Case 6:19-cv-00348-ADA-JCM Document 1 Filed 06/03/19 Page 11 of 14



       78.      The purpose of the calls was to collect an allegedly past due debt owed by Finley

to Defendant.

       79.      To the extent Finley ever gave his consent to be called by an ATDS, he expressly

revoked any such consent. Yet, defendant continued to call.

       80.      Finley felt the calls were an invasion of his privacy and wanted Defendant to stop

calling. Defendant ignored Finley’s requests and continued to call him.

       81.      Based on the circumstances of the calls (e.g. dead air, large volume of calls,

continued calls after protest), Finley believed Defendant called his cellular telephone using an

ATDS that mechanically selected his number from a computer database.

       82.      On information and belief, Defendant’s ATDS called Finley on every occasion.

       83.      The telephone number Defendant called was assigned to a cellular telephone

service for which usage minutes accumulate when calls are placed to that number.

       84.      Finley is the regular carrier and exclusive user of the cellular telephone assigned

the number ending in -7703.

       85.      Defendant’s calls constituted calls that were not for emergency purposes as defined

by 47 U.S.C. § 227(b)(1)(A)(i).

       86.      All calls Defendant made to Finley violate 47 U.S.C. § 227.


                               FIRST CAUSE OF ACTION
                                   ALL PLAINTIFFS
                (VIOLATION OF THE TELEPHONE CONSUMER PROTECTION ACT,
                                  U.S.C. § 227, ET SEQ.)

       87.      Plaintiffs hereby incorporate by reference and re-allege each and every allegation

set forth in each and every preceding paragraph of this Complaint, as though fully set forth herein.

       88.      The foregoing acts and omissions of Defendant constitute numerous and multiple


                                                11
      Case 6:19-cv-00348-ADA-JCM Document 1 Filed 06/03/19 Page 12 of 14



violations of the TCPA, including but not limited to each and every one of the above cited

provisions of 47 U.S.C. § 227, et seq. and 47 C.F.R. §64.1200, et seq.

        89.      As a result of Defendant’s violations of 47 U.S.C. § 227, et seq., and 47 C.F.R.

§64.1200, et seq., Plaintiffs are entitled to an award of $500.00 in statutory damages, for each and

every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).

        90.      Plaintiffs are also entitled to and seek injunctive relief prohibiting such conduct in

the future.

                              SECOND CAUSE OF ACTION
                                  ALL PLAINTIFFS
                         (KNOWING AND/OR WILLFUL VIOLATION OF
              THE TELEPHONE CONSUMER PROTECTION ACT, 47 U.S.C. § 227, ET SEQ.)

        91.      Plaintiffs hereby incorporate by reference and re-allege each and every allegation

set forth in each and every preceding paragraph of this Complaint, as though fully set forth herein.

        92.      The foregoing acts and omissions of Defendant constitute numerous and multiple

knowing and/or willful violations of the TCPA, including but not limited to each and every one of

the above cited provisions of 47 U.S.C. § 227, et seq. and 47 C.F.R. §64.1200, et seq.

        93.      As a result of Defendant’s violations of 47 U.S.C. § 227, et seq., and 47 C.F.R.

§64.1200, et seq., Plaintiffs are entitled to an award of $1,500.00 in statutory damages, for each

and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

        94.      Plaintiffs are also entitled to and seek injunctive relief prohibiting such conduct in

the future.

                                        ATTORNEY’S FEES

        95.      Each and every allegation contained in the foregoing paragraphs is re-alleged as if

fully rewritten herein.



                                                  12
     Case 6:19-cv-00348-ADA-JCM Document 1 Filed 06/03/19 Page 13 of 14



       96.    Plaintiffs are entitled to recover reasonable attorney fees and request that attorneys’

fees be awarded.

                                        JURY DEMAND

       97.    Plaintiffs demand a jury trial on all issues triable to a jury.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs pray for relief as follows:

              •    An award of $500.00 in statutory damages, for each and every negligent

                   violation, pursuant to 47 U.S.C. § 227, et seq.;

              •    An award of $1,500.00 in statutory damages, for each and every willful and/or

                   knowing violation, pursuant to 47 U.S.C. § 227, et seq.;

              •    An award of $1,000.00 in statutory damages, for each and every violation,

                   pursuant to 15 U.S.C. § 1692, et seq.;

              •    Actual damages, including mental anguish.

              •    Preliminary and permanent injunctive relief enjoining Defendant, its agents,

                   servants and employees, and all persons acting in concert with them, from

                   engaging in, and continuing to engage in, the unlawful calls made with

                   automated dialing systems to cellular phones, and enjoining Defendant from

                   engaging in abusive and oppressive collection practices as outlined in this

                   Complaint.

              •    Attorneys’ fees, costs and any and all other relief deemed just and proper.




                                                 13
     Case 6:19-cv-00348-ADA-JCM Document 1 Filed 06/03/19 Page 14 of 14



Dated: June 3, 2019                Respectfully submitted,


                                   /s/ W. Craft Hughes _
                                   W. Craft Hughes
                                   TX bar no. 24046123
                                   Jarrett L. Ellzey
                                   TX bar no. 24020864
                                   HUGHES ELLZEY, LLP
                                   1105 Milford Street
                                   Houston, TX 77066
                                   Phone: (713) 322-6387
                                   Fax: (888) 995-3335
                                   craft@hughesellzey.com
                                   jarrett@hughesellzey.com


                                   Bryant A. Fitts
                                   TX bar no. 24040904
                                   FITTS LAW FIRM, PLLC
                                   2700 Post Oak Blvd., Ste. 1120
                                   Galleria Tower I
                                   Houston, TX 77056
                                   Phone: (713) 871-1670
                                   Fax: (713) 583-1492
                                   bfitts@fittslawfirm.com


                                   ATTORNEYS FOR PLAINTIFFS




                                     14
